Citation Nr: 1717265	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  13-24 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for glaucoma. 


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel












INTRODUCTION

The Veteran served on active duty from September 1954 to September 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In November 2015 and July 2016, the Board remanded the case for additional development.  As will be discussed herein, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that the Veteran has submitted additional evidence since the issuance of the February 2017  supplemental statement of the case.  This new evidence is subject to initial review by the Board because the Veteran filed his substantive appeal in August 2013, which was after February 2, 2013, when the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 became effective, and he has not requested in writing that the AOJ initially review such evidence.  See 38 U.S.C. § 7105(e)(1); Honoring America's Veteran's and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165.  Therefore, a waiver of this additional evidence is not necessary, and the Board may properly consider such evidence. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Glaucoma is not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for glaucoma have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by a January 2010 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
In this regard, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment and personnel records as well as post-service VA and private treatment records have been obtained and considered.  While the Veteran has reported receiving post-service treatment in 1975 through military facilities, to include the hospitals located on Letterman, Mather, and McClellan Air Force Bases, the AOJ notified him in January 2012 that records from the first two facilities could not be located and further efforts to attempt to do so would be futile.  Thereafter, a Formal Finding of Unavailability was entered in February 2012.  Further, it appears that the AOJ made additional efforts to obtain records from all three facilities in January 2014 to no avail.  However, in March 2017, the Veteran submitted copies of records from Letterman and Mather Air Force Bases dated in the early 1980's.  Further, he has not otherwise identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.   

The Veteran was afforded a VA examination so as to ascertain the etiology of his glaucoma in December 2015.  However, the Board determined in the July 2016 remand that such opinion was inadequate to decide the claim.  Consequently, a November 2016 addendum opinion was obtained.  The Board finds that such opinion is adequate to decide the issue as it is predicated on a review of the record, to include the Veteran's STRs, available post-service records, and the statements offered by him and his spouse.  In this regard, while the examiner did not have an opportunity to review the records from the 1980's submitted by the Veteran in March 2017, such records do not alter the factual premise of the examiner's opinion.  In this regard, records from the 1980's reflect diagnosis and treatment for glaucoma beginning in May/June 1981.  Furthermore, the opinion proffered considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion of record is sufficient to assist VA in deciding the claim for service connection and no further examination and/or opinion is necessary.   

Furthermore, the Board finds that the AOJ has substantially complied with the November 2015 and July 2016 remand directives.  In this regard, in November 2015, the case was remanded in order to identify and obtain any outstanding private and VA treatment records, and to afford the Veteran a VA examination to address the nature and etiology of his glaucoma.  Subsequently, the Veteran was provided with a letter in November 2015 in which he was requested to identify any outstanding treatment records; however, he did not do so.  Further, he was afforded a VA examination in December 2015.  In July 2016, the Board remanded the matter in order to obtain any outstanding records and to obtain an addendum opinion.  Thereafter, the Veteran was provided with a letter in August 2016 in which he was requested to identify any outstanding treatment records; however, he did not do so and, in a statement submitted later that month, indicated that he did not wish for his claim to be delayed.  Additionally, updated VA treatment records were obtained, and an addendum opinion was rendered in November 2016.  Therefore, the Board finds that there has been substantial compliance with the Board's November 2015 and July 2016 remand directives, and no further action in this regard is necessary.  See D'Aries, supra.    

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, where a Veteran has served 90 days or more of active service during a war period or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, glaucoma is not considered a chronic disease pursuant to VA regulations and, as such, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking service connection for glaucoma.  Specifically, he asserts that his current eye disorder was diagnosed in approximately May 1975, shortly after his retirement from active duty service.  Additionally, in an April 2011 written correspondence, the Veteran stated that three to five months after his separation from service he began to experience headaches and vision problems.  Furthermore, in a January 2016 written correspondence, the Veteran stated that glaucoma takes several years to develop as evidenced by an article he provided, and such disorder was certainly present when he was on active duty.  Moreover, in a January 2010 written correspondence, the Veteran's spouse, A.B., noted that she was a retired Registered Nurse and the Veteran's glaucoma was first detected in May 1975. 

As an initial matter, the Board finds that the competent evidence of record confirms that the Veteran has a current diagnosis of glaucoma.  Specifically, since May/June 1981, post-service treatment records reflect a diagnosis of such disorder, and such diagnosis was confirmed in connection with the December 2015 VA examination.  Thus, the remaining question is whether the Veteran's glaucoma is related to his military service. 

The Veteran's STRs, which include his November 1953 and  September 1954 Reports of Medical Examination and accompanying Reports of Medical History that were completed at the time of enlistment, reflect that clinical evaluation was normal in regard to his eyes.  The examination reports contain sections for reporting significant or interval history and a summary of defects and diagnoses, which contain a note regarding the Veteran's use of glasses since approximately 1952 for myopia.  The concurrent medical history reports contain the Veteran's report that he never had or was experiencing eye trouble.  Additionally, the Veteran's annual flying medical examination reports dated in April 1958; April 1959; April 1960; March 1961; April 1962; March 1963; March 1964;  March 1965; March 1966; March 1967; April 1968; April 1969; February 1971; March 1972; February 1973; and February 1974 reflect that clinical evaluation was normal in regard to his eyes.  Furthermore, the Veteran's December 1973 Report of Medical Examination and accompanying Report of Medical History that were completed in anticipation of his retirement, reflect that clinical evaluation was normal in regard to his eyes.  The examination reports contain sections for reporting significant or interval history and a summary of defects and diagnoses, which contain a note regarding the Veteran's use of glasses since approximately 1952 for defective vision with no complications or residuals.  The concurrent medical history reports contain the Veteran's report that he never had or was experiencing eye trouble.  

Post-service treatment records from Mather and Letterman Air Force Bases reflect that, in May 1981, the Veteran was seen at McClellan Air Force Base and his intraocular pressure was elevated at 26 and 27.  As such, he was seen for a check for his intraocular pressure.  Following an examination, which revealed increased intraocular pressure, the Veteran was referred for additional testing.  Thereafter, in June 1981, he was seen for a follow up of a new diagnosis of chronic open angle glaucoma, which was confirmed following examination and testing.  Subsequent records from such facilities reflect ongoing treatment for glaucoma through May 1984.  Similarly, more recent treatment records reflect ongoing care for such disorder.

In the November 2015 remand, the Board noted that the Veteran had reported, and his spouse had confirmed, that his glaucoma was diagnosed in May 1975, eight months following his separation from active duty.  At such time, the Board found no reason to doubt the credibility of the lay statements by the Veteran or his spouse.  Therefore, in light of the current diagnosis of glaucoma and such allegations, the Board remanded the case in order to afford the Veteran a VA examination.

Thereafter, the Veteran underwent a VA examination in December 2015, at which time he reported that he controls his glaucoma with daily use of eye drops.  Additionally, he indicated that he was currently receiving treatment from a private clinician for such disorder.  Physical examination revealed bilateral open-angle glaucoma and pseudophakia. The VA examiner noted that he did not perform the Goldmann Bowl test, but if such was deemed necessary, the Veteran would need to return to have it completed.  He found that it was less likely than not that the Veteran's glaucoma was caused by his service.  As rationale for the opinion, he reported that the Veteran's STRs showed no complaints of, or treatment for, glaucoma.  Further, the examiner noted that his STRs did not show any eye injuries while in service.  He explained that the Veteran's December 1973 retirement examination showed 20/20 vision with glasses and no other eye problems.  He also indicated that the Veteran reported that he was diagnosed with glaucoma in 1975, but there were no records in his claim's file to support such report. 

However, as the Board explained in its July 2016 remand, the December 2015 opinion was inadequate for adjudication purposes as the examiner did not perform any indicated studies as required and did not consider all of the evidence of record.  Specifically, the VA examiner referred to the Goldmann Bowl test, but did not perform it.  Additionally, the examiner did not consider the Veteran and his spouse's lay statements that he was diagnosed with and began receiving treatment for glaucoma in approximately May 1975.  Accordingly, the Board remanded for an addendum opinion, which was rendered in November 2016.   

In November 2016, following a review of the record, including the Veteran and his spouse's lay statements, the VA examiner determined that the Veteran's glaucoma was less likely than not incurred or caused by his service.  As rationale for the opinion, the examiner reported that there was no concrete diagnosis of glaucoma suspect, glaucoma, or ocular hypertension found within the time of the Veteran's active service duty nor were any such diagnoses mentioned at the time of his discharge.  The examiner further explained that there was no documentation of abnormal visual fields or abnormal optive nerve status.  Additionally, the examiner noted that the Veteran's intraocular pressure levels were all described as "normal" or fell within the average range for most non-glaucomatous individuals.  The examiner further noted that it is true that a small subset of the glaucoma population may have "normal tension" glaucoma.  The examiner indicated that there were no available records either from private or VA clinicians that indicated a glaucoma or glaucoma suspect definitive diagnosis immediately following the Veteran's discharge from service.  The examiner concluded that, while it seemed apparent that the Veteran had developed significant glaucoma, there was no documentation available to indicate that such diagnosis was made anytime close to his separation from service.  Moreover, the examiner found that there was no documentation of Goldmann Bowl visual field testing having been completed; however, performing such test at the time of the examination would not have been of any value in establishing a glaucoma diagnosis that may have been present over forty years ago.  

Following the November 2016 addendum opinion, the Veteran submitted the aforementioned treatment records dated in the 1980's from Mather and Letterman Air Force Bases in March 2017.  While the examiner did not have the opportunity to review them, they support his opinion in that they do not show that glaucoma was diagnosed until 1981.  In this regard, the Board is cognizant that, in the November 2015 remand, it previously found the lay statements of the Veteran and his spouse to be credible as to his report that he was diagnosed with glaucoma in May 1975.  However, at such time, the records from the 1980's were not on file.  Therefore, in light of such newly received evidence, which specifically reflect increased intraocular pressure in May 1981 with a notation of a new diagnosis of glaucoma the following month, the Board finds such statements to be not credible.  In this regard, while the Board does not believe that the Veteran or his spouse had any intent to deceive, such newly received evidence indicates that their recollections as to a diagnosis of glaucoma in May 1975 are inaccurate in light of the contemporaneous medical records showing an initial diagnosis in May/June 1981. 

Therefore, the Board finds that the November 2016 VA examiner's opinion is entitled to great probative weight as such considered all of the pertinent evidence of record, to include the statements of the Veteran and his spouse, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  There is no contrary medical opinion of record. 

Although the Veteran and his spouse sincerely believe that his glaucoma had its onset during service, such determination is a complex medical matter requiring training and experience which they do not possess.  In this regard, the Veteran is not shown to have any medical training and, while his spouse is a retired nurse, the record does not show, nor does she contend, that she has specialized education, training, or experience in ophthalmology that would qualify her to provide an opinion regarding the onset or etiology of glaucoma.  In this regard, the question regarding the onset, development, and/or etiology of glaucoma involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of glaucoma, such falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, the Veteran's and his spouse's opinion as to the onset and etiology of his glaucoma is not competent evidence and, consequently, is afforded no probative weight.

The Board further acknowledges that the Veteran submitted articles indicating that it takes glaucoma several years to develop in support of his contention that he had glaucoma while on active duty.  In this regard, medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, treatise evidence must "not simply provide speculative generic statements not relevant to the [claimant]'s claim." Wallin v. West, 11 Vet. App. 509, 514   (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra.)). 

In this case, the medical articles submitted by the Veteran only provide general information as to the development of glaucoma. They are not accompanied by any corresponding clinical evidence specific to the Veteran, and do not suggest a generic relationship between the Veteran's glaucoma and his military service with a degree of certainty such that, under the facts of this specific case, reflects plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion. As such, the Board finds this information to not be relevant as to the matter for consideration and, therefore, is not probative to this case.  Wallin, supra; Sacks, supra.

In summary, the Board finds that the Veteran's glaucoma is not shown to be causally or etiologically related to any disease, injury, or incident during service.  Consequently, service connection for glaucoma is not warranted.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for glaucoma is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


